Citation Nr: 0827573	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  01-06 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to December 1970.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a September 1995 
rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for PTSD.  In November 2003, 
a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.  In a decision issued 
in March 2007, the Board denied the veteran's claim.  The 
veteran appealed that decision to the Court.  In May 2008, 
the Court issued an order that vacated the March 2007 Board 
decision and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in the April 2008 
Joint Motion by the parties.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Joint Motion states that the Board did not adequately 
explain why it found that the veteran did not "engage in 
combat with the enemy."  It notes that unit records show the 
veteran's unit (C Battery, 6th Battalion, 32nd Artillery) 
fired on the enemy on at least two occasions while the 
veteran was with them as a cannoneer.  The definition of 
"engaged in combat with the enemy" requires that a veteran 
have taken part in a fight or encounter with a military foe 
or hostile unit or instrumentality; it does not include cases 
in which a veteran was merely serving in a general "combat 
area" or "combat zone" without personal participation in 
combat with the enemy.  VAOPGCPREC 12-99 (Oct. 18, 1999); see 
Moran v. Peake, 525 F.3d 1157, 1159 (2008) (finding that a 
"showing of no more than service in a general 'combat area' 
or 'combat zone' is not sufficient to trigger the evidentiary 
benefit of § 1154(b)").  Such determinations must be made on 
a case by case basis, and require evaluation of all pertinent 
evidence of record, along with assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).  Here, the parties have 
alleged that firing of artillery may be enough to establish 
that the veteran "engaged in combat with the enemy" rather 
than that he was in a "combat zone."  Given these 
allegations, the distinction between "engaged in combat with 
the enemy" and "combat zone" requires findings regarding 
the circumstances surrounding when artillery was fired both 
generally during the Vietnam conflict and more specifically 
where the veteran was located.  Hence, the RO should obtain 
from official sources an explanation of the general 
circumstances during the Vietnam conflict when artillery was 
fired and should comment on whether the firing of artillery 
of itself would reflect that a cannoneer in an artillery unit 
"engaged in combat with the enemy."  

Regarding the specific circumstances of the veteran's unit, 
the record includes an Operational Report - Lessons Learned 
(OR-LL) for the period ending April 30, 1970 that reflects 
that C Battery, 6th Battalion, 32nd Artillery fired rounds at 
a suspected mortar location, at suspected VC locations, at a 
suspected VC rocket location, and in demonstration.  An OR-LL 
for the period ending July 31, 1970 shows that from June 7 to 
June 11, the veteran's unit conducted artillery raids in the 
vicinity of Phan Rang.  An OR-LL for the period ending 
October 31, 1970 reflects that the unit expended improved 
conventional munitions at a helicopter receiving ground fire.  
These accounts do not clearly show that artillery was fired 
in a fight or encounter with a military foe or hostile unit 
or instrumentality; notably, much of the artillery fired was 
at "suspected" enemy targets and further development is 
required to determine whether such artillery firing shows the 
veteran "engaged in combat with the enemy."  

The parties also allege that more development of the 
veteran's alleged stressors is necessary.  The veteran has 
stated that when he arrived in Vietnam his flight was fired 
on as he approached Bien Hoa on its way to Long Binh and that 
there was a rocket attack at Long Binh the night after he 
arrived.  Service department records reflect that there were 
attacks in Bien Hoa on November 10, 1969 and a mortar attack 
with casualties at Long Binh on November 11, 1969.  The 
veteran arrived in Vietnam on November 7, 1969, but did not 
join his unit until November 20, 1969.  Service personnel 
records show that he was transferred to the 7th Battalion, 
13th Artillery on November 15, 1969; however, the record is 
unclear regarding what unit the veteran was with from 
November 7, 1969 to November 15, 1969.  This information is 
critical to his appeal; without it, VA cannot obtain credible 
supporting evidence regarding whether he was located at Long 
Binh or Bien Hoa on the days of the rocket attacks.  The 
veteran must be asked to identify the unit he was with prior 
to November 15, 1969.  If he cannot identify his unit, the 
U.S. Joint Services Records Research Center (JSRRC) should be 
asked to determine whether incoming mortar fire at Bien Hoa 
on November 10, 1969 affected any incoming aircraft and 
whether any of the processing units stationed at Long Binh on 
November 11, 1969 was in an area that received rocket 
attacks.  

The veteran has also alleged that his aircraft was fired on 
when he left Cam Ranh Bay in December 1970 and that he 
engaged in firefights in Cung Son and Cam Ranh Bay.  While 
the veteran's unit was not located at Cam Ranh Bay, service 
personnel records show that he was at Cam Ranh Bay from at 
least December 8, 1970 to December 11, 1970.  Hence, the RO 
should seek credible supporting evidence of these events.

Accordingly, the case is REMANDED for the following:

1.	The RO should send the veteran a letter 
asking him to provide more details, if 
possible, regarding what unit he was 
assigned to when he first arrived in 
Vietnam, from November 7, 1969 to November 
15, 1969 and to provide a specific two-
month date range of when he engaged in 
firefights in Cung Son.  In conjunction 
with this development, the veteran must be 
advised of the provisions of 38 C.F.R. 
§ 3.158 (a).

2.	Regardless of the veteran's response to 
the above request, the RO should contact 
JSRRC and ask it to determine whether the 
incoming mortar fire at Bien Hoa on 
November 10, 1969 was directed at or 
affected any incoming aircraft; whether 
any of the processing units stationed at 
Long Binh on November 11, 1969 were in an 
area affected by the rocket attacks; 
whether C Battery, 6th Battalion, 32nd 
Artillery was under enemy attack at the 
times when artillery was fired, as shown 
in the OR-LL's of record; and whether an 
aircraft leaving Cam Ranh Bay between 
December 8 and December 11, 1970 was fired 
upon.

3.	The RO should also obtain from an 
official source(s) (such as a military 
historian) general information explaining 
the circumstances which generated U.S. 
artillery fire in Vietnam during the 
Vietnam conflict, including comment as to 
whether artillery firing in and of itself, 
in the circumstances described in the OR-
LLs, would reflect that a person in an 
artillery unit "engaged in combat with 
the enemy."

4.	The RO should undertake any further 
development deemed necessary, including 
scheduling an examination if suggested by 
the above development.

5.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in the Joint Motion.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

